                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 334
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DONALD PAUL PHILLIPS,                            )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Donald Paul Phillips,

which was referred to the Magistrate Judge with the consent of the parties.

           On May 29, 2019, the government filed a 5 count Indictment, charging Defendant

Donald Paul Phillips, in counts 1, 2 and 4 with Conspiracy to Engage in the Business of

Manufacturing and Dealing in Explosives without a License and to Distribute Explosives to Non-

Licensees, in violation of Title 18 U.S.C. Section o371, Engaging in the Business of Manufacturing

and Dealing in Explosives Without a License, in violation of Title 18 U.S.C. sections 842(a)(1) and

2, and Possession of Firearm and Ammunition by a Person Convicted of Misdemeanor Crime of

Domestic Violence, in violation of Title 18 U.S.C. 922(g)(9). Defendant was arraigned on June 6,

2019, and entered a plea of not guilty to counts 1, 2, and 4 of the Indictment, before Magistrate Judge

Limbert. On September 19, 2019, Magistrate Judge Parker received Defendant Phillip’s plea of

guilty to counts 1, 2 and 4 of the Indictment and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after
it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Phillips is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Donald Paul Phillips is adjudged guilty to counts 1, 2 and 4 of the

Indictment, in violation of Title 18 U.S.C. Section 371, 842(a)(1) and 2, and 922(g)(9). This matter

was referred to the U. S. Probation Department for the completion of a pre-sentence investigation

and report. Sentencing will be on December 20, 2019, at 11:00 a.m. in Courtroom 17A, Carl B.

Stokes United States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
October 25, 2019
